NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 30, 2015* 
                                 Decided March 30, 2015 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD D. CUDAHY, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐3720 
 
WILLIE HENDERSON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 14 C 239 
STEVE BRYANT, et al.,                              
      Defendants‐Appellees.                       Rubén Castillo, 
                                                  Chief Judge. 
 
                                         O R D E R 

       Willie Henderson, designated a sexually violent person under Illinois’ Sexually 
Violent Persons Commitment Act, 725 ILCS 207/1–99, has been civilly committed to a 
treatment facility for much of the past 15 years. In 2013 Henderson was briefly released 
from physical custody and placed on conditional release, during which he was required 
to abide by 55 separate “Conditions of Release.” He was recommitted to the state’s 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See Fed. R. App. 
P. 34(a)(2). 
No. 14‐3720                                                                           Page 2 
 
custody three months later. In this lawsuit under 42 U.S.C. § 1983, he alleges that many 
of the conditions violated his constitutional rights, that his conditional‐release agent and 
others abused him, and that he has been unlawfully recommitted. The district court 
dismissed Henderson’s case for lack of a valid claim. We vacate the dismissal in part 
because the court should have allowed one aspect of the case to move forward. 

       The sequence of events begins in July 2013, when Henderson was placed on 
conditional release. See 725 ILCS § 207/40(3)–(5). Among the 55 conditions of release, 
Henderson was ordered that he must: “[r]efrain from entering into a relationship of any 
type without written approval . . . any unauthorized relationships will be terminated 
immediately, including but not limited to relationships with family members;” “refrain 
from watching out any/all windows of residence for sexual gratification or any other 
reason;” “not purchase any items of any kind unless authorized;” “[r]efrain from 
entering anyone’s motor vehicle and/or travelling with anyone in their vehicle without 
prior identification and approval;” “[n]ot establish a dating, intimate, or sexual 
relationship with a person” without prior approval; “[n]ot have photos or pictures of 
any child including your own in your home or in your control” without approval; 
“[n]either possess or have under your control any material that is pornographic, sexually 
oriented, or sexually stimulating, or that depicts or alludes to adult sexual activity or 
depicts minors under the age of 18, including but not limited to visual, auditory, 
telephonic, electronic media, or any matter obtained through access to the internet, 
access to any computer or material linked to computer access use;” and “[r]efrain from 
owning or having in your possession any animal of any type . . . refrain from babysitting 
or watching another person’s pet or animal at any time.” 

       After three months his conditional release was revoked and Henderson was 
recommitted (presumably pursuant to a state court order for violating a condition, see id. 
§ 207/40(4)), precipitating this suit. He sued Steve Bryant, the director of Liberty 
Healthcare (the corporation that operates the conditional‐release program for sexually 
violent persons in Illinois), Nathan Rosato, his conditional‐release agent, and Rhonda 
Meacham, his therapist. Henderson contends generally that the terms of conditional 
release are overbroad, the defendants enforced those terms unreasonably, and he should 
not have been recommitted. He elaborates that, while he was on release, the defendants 
prevented him from contacting his family and confiscated his family pictures; Rosato 
entered with his own key and searched Henderson’s apartment unannounced while he 
was sleeping at night or showering; and both Rosato and Meacham verbally abused him 
in public.   
No. 14‐3720                                                                          Page 3 
 
      The district court recruited counsel to assist Henderson in drafting an amended 
complaint but eventually dismissed the case. Counsel obtained a copy of the terms of 
Henderson’s conditional release. In addition to the restrictions listed above, the terms 
permitted the release agent to “conduct random home visits including searches of the 
premises, person and personal property” of Henderson. Because the terms authorized 
random searches, the attorney evidently believed that the way in which agent searched 
Henderson’s home—entering and searching at night as Henderson slept or 
showered—was not constitutionally suspect. Apparently seeing no other claims to 
advance, he moved to withdraw. 

       Henderson opposed the motion. He argued that the attorney had focused on only 
one issue in his complaint and had ignored Henderson’s claims regarding the 
constitutionality of many of the 55 conditions of release. The district court nonetheless 
granted the attorney’s request, and after Henderson filed two amended complaints 
elaborating on his allegations, it dismissed the case. The district court stated only that the 
amended complaint “does not state a plausible, valid federal cause of action.” 

        Henderson appeals, and we agree with him that the district court too hastily 
disposed of all his claims. As a general matter, “[c]ivil detainees ‘are entitled to more 
considerate treatment and conditions of confinement than criminals whose conditions of 
confinement are designed to punish.’” McGee v. Adams, 721 F.3d 474, 480 (7th Cir. 2013) 
(quoting Youngberg v. Romeo, 457 U.S. 307, 321–22 (1982)). And in reviewing conditions of 
supervised release in federal criminal sentences, we have recently invalidated 
restrictions similar to some in this case, concluding that they were constitutionally vague 
and overbroad or infringe on protected speech. See United States v. Adkins, 743 F.3d 176, 
193–96 (7th Cir. 2014); United States v. Benhoff, 755 F.3d 504, 506 (7th Cir. 2014); United 
States v. Shannon, 743 F.3d 496, 500–01 (7th Cir. 2014). Against this background, we 
consider Henderson’s complaint and construe it liberally because he is pro se. 
See Erickson v. Pardus, 551 U.S. 89, 94 (2007). He appears to present four types of claims. 
We examine each possibility and conclude that one warrants a remand. 

       First, Henderson may be seeking release from civil commitment on the theory 
that his recommitment is based on his violation of unconstitutional terms of release; he 
may raise that claim for release for custody, however, only in a petition for a writ of 
habeas corpus, not in a § 1983 suit. See Duncan v. Walker, 533 U.S. 167, 176 (2001); Spencer 
v. Kemna, 523 U.S. 1, 7 (1998). Although a court can recharacterize a civil‐rights claim as a 
habeas petition, it should only do so where the complaint names the correct defendants 
and seeks the correct relief. Glaus v. Anderson, 408 F.3d 382, 388–90 (7th Cir. 2005). 
No. 14‐3720                                                                      Page 4 
 
Henderson has not named as a defendant the director of the detention facility—the 
proper respondent for a habeas petition—so this aspect of his complaint was rightly 
dismissed. If Henderson wishes to challenge his recommitment, he must file a habeas 
petition in a separate suit. 

       Second, Henderson may be seeking damages for having been recommitted based 
on the violation of release conditions that he contends are unconstitutional; this claim is 
also unavailable to him now. A successful damages claim would vitiate the basis for his 
commitment, and Heck v. Humphrey, 512 U.S. 477 (1994), bars civil damages actions 
where a “judgment in favor of the plaintiff would necessarily imply the invalidity of his 
conviction or sentence.” 512 U.S. at 486–87; see Knowlin v. Thompson, 207 F.3d 907, 909 
(7th Cir. 2000); Huftile v. Miccio‐Fonseca, 410 F.3d 1136, 1139‐40 (9th Cir. 2005) (applying 
the rule of Heck to sexually violent civil detainees). Henderson must first have the 
custody invalidated, either in state proceedings or through a federal collateral attack 
under 28 U.S.C. § 2254, before he can refile those claims and proceed under § 1983. 
See Heck, 512 U.S. at 489–90. 

        Third, Henderson appears to want to protect himself from ever again becoming 
constrained by the restrictive conditions of release, but unless and until they are 
imposed on him again, that type of challenge is premature. See United States v. McAllister, 
225 F.3d 982, 989–90 (8th Cir. 2000) (concluding that civilly committed person could not 
preliminarily challenge potential condition of release because it had not yet been 
imposed on him and it was unclear if he would ever be released from inpatient 
treatment). If Henderson were currently on parole or another form of supervised release, 
he could challenge the constitutionality of the conditions of release through a petition for 
a writ of habeas corpus. See Williams v. Wisconsin, 336 F.3d 576, 579–80 (7th Cir. 2003); 
Drollinger v. Milligan, 552 F.2d 1220, 1224–25 (7th Cir. 1977). But Henderson is no longer 
on conditional release and thus is not presently constrained by these conditions. The 
district court properly dismissed this part of Henderson’s case.   

       Finally, Henderson appears to seek damages for having had to endure for three 
months the restrictive conditions of release (or abusive actions of the defendants) that 
did not lead to his recommitment but which he contends to have been unconstitutional. 
Because a successful damages action challenging those conditions or actions would not 
imply the invalidity of his current confinement, Heck does not bar a § 1983 claim 
challenging them. See Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005); Simpson v. Nickel, 450 
F.3d 303, 307 (7th Cir. 2006); DeWalt v. Carter, 224 F.3d 607, 615–17 (7th Cir. 2000); Carr v. 
O’Leary, 167 F.3d 1124, 1127 (7th Cir. 1999). But these claims face a different hurdle: 
No. 14‐3720                                                                            Page 5 
 
insofar as they seek damages from the defendants for enforcing release conditions that a 
court specifically ordered, the defendants may be protected by absolute quasi‐judicial 
immunity, which would bar any recovery. See Richman v. Sheahan, 270 F.3d 430, 436–38 
(7th Cir. 2001); Henry v. Farmer City State Bank, 808 F.2d 1228, 1239 (7th Cir. 1986). But for 
two reasons it is too soon to treat these claims as blocked by absolute immunity. First, 
Henderson contends that, by barring all contact with family members and entering and 
searching his home at night while he slept, the defendants enforced the court’s order in 
an unconstitutional manner; a claim that a defendant enforced a court order in an 
unconstitutional manner is not necessarily barred by quasi‐judicial immunity. 
See Richman, 270 F.3d at 436. Second, the defendants have not yet been served and so 
have not yet advanced any defenses, which the district court should ordinarily consider 
in the first instance. Henderson may thus proceed on this one aspect of his case. 

       The judgment of the district court is AFFIRMED in part, VACATED in part, and 
REMANDED for proceedings consistent with this order. As it did before, the district 
court may consider recruiting experienced counsel to assist Henderson with these 
claims.